Filed:  April 26, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT,
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49172, S49176)
(Consolidated for Review and Opinion)
	En Banc
	On modified ballot titles filed April 18, 2002.*
	No appearance for petitioner.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, filed
the filing of modified ballot titles for respondent.  With him on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot titles are certified. 
	*333 Or 610, ___ P3d ___ (April 11, 2002) (referring ballot
titles for modification).
		The court in these consolidated ballot title review
proceedings determined that the Attorney General's certified
ballot titles for two proposed initiative measures, which the
Secretary of State denominated as Initiative Petitions 145 and
149 (2002), failed to comply substantially with statutory
standards.  Hunnicutt v. Myers, 333 Or 610, ___ P3d ___ (April
11, 2002).  Under ORS 250.085(8), the court referred the ballot
titles to the Attorney General for modification.  The Attorney
General has filed modified ballot titles for the proposed
initiative measures, and no party to the ballot title review
proceeding has objected.  See ORS 250.085(9) (setting out period
within which party may object to modified ballot title and
requiring court to certify modified ballot title if no objection
filed).
		The modified ballot title for Initiative Petition 145
(2002) states:

"PROHIBITS ADDING PRIME/HIGH-VALUE
FARMLAND, PRIME FORESTLAND TO
WILLAMETTE VALLEY URBAN GROWTH
BOUNDARIES; EXCEPTIONS
		"RESULT OF 'YES' VOTE:  'Yes' vote prohibits
adding parcels of predominantly prime or high-value
farmland, or prime forestland, to urban growth boundary
expansions in Willamette Valley, with exceptions.
		"RESULT OF 'NO' VOTE:  'No' vote retains laws
allowing inclusion of land designated for agriculture,
forestry within urban growth boundaries upon showing of
specified needs, unavailability of other land.
		"SUMMARY:  Current law allows including within
urban growth boundary of city or metropolitan service
area land designated in acknowledged comprehensive plan
for agriculture, forestry, upon requisite showing of
need for land or unavailability of other land to meet
demonstrated need; agricultural, forestland statewide
planning goals are inapplicable within urban growth
boundaries.  Measure prohibits expanding urban growth
boundaries in 'Willamette Valley' to include parcels of
land designated for agriculture, forest, mixed
agriculture/forest use, if parcel is predominantly
composed of 'prime farmland or forestland' or 'high-value farmland.'  Defines quoted terms by referencing
Oregon statutes, federal definitions.  Sets forth
exceptions for parcels smaller than 80 acres surrounded
by land inside urban growth boundary or by land not
designated for agriculture, forest, mixed
agriculture/forest use.  Other provisions."

		The modified ballot title for Initiative Petition 149
(2002) states:

"PROHIBITS ADDING PRIME/HIGH-VALUE
FARMLAND, PRIME FORESTLAND TO
WESTERN OREGON URBAN GROWTH
BOUNDARIES; EXCEPTIONS
		"RESULT OF 'YES' VOTE:  'Yes' vote prohibits
adding parcels of predominantly prime or high-value
farmland, or prime forestland to urban growth boundary
expansions in Western Oregon, with exceptions.
		"RESULT OF 'NO' VOTE:  'No' vote retains laws
allowing inclusion of land designated for agriculture,
forestry within urban growth boundaries upon showing of
specified needs, unavailability of other land.
		"SUMMARY:  Current law allows including within
urban growth boundary of city or metropolitan service
area land designated in acknowledged comprehensive plan
for agriculture, forestry, upon requisite showing of
need for land or unavailability of other land to meet
demonstrated need; agricultural, forestland statewide
planning goals are inapplicable within urban growth
boundaries.  Measure prohibits expanding urban growth
boundaries in 'Western Oregon' to include parcels of
land designated for agriculture, forest, mixed
agriculture/forest use, if parcel is predominately
composed of 'prime farmland or forestland' or 'high-value farmland.'  Defines quoted terms by referencing
Oregon statutes, federal definitions.  Sets forth
exceptions for parcels smaller than 80 acres surrounded
by land inside urban growth boundary or by land not
designated for agriculture, forest, mixed
agriculture/forest use.  Other provisions."

		The modified ballot titles are certified.